          Case 5:18-cv-00911-XR Document 55 Filed 11/19/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SADIE HACKLER, ET AL                               )

V.                                                 )     No. 5:18-CV-00911-XR

TOLTECA ENTERPRISES INC.,
DBA PHOENIX RECOVERYGROUP                          )

          DEFENDANT’S OBJECTIONS TO PLAINTIFF’S STATUS REPORT

       Plaintiff submitted a Status Report on this case. (Doc. 54).

       Defendant has objections to the report which was drafted by Plaintiff’s attorney and the

objections are made because Defendant’s attorney does not agree with everything set out therein.

       Although Defendant agrees that the remaining issues are net worth, damages and attorney

fees the Status Report has the following described flaw.

       The flaw is that Plaintiff refuses to present, or is evasive, in presenting an intelligible

demand on damages, costs and attorney’s fees. The problem with that is that Defendant is

essentially flying blind and is unable to gauge how to best participate in mediation with Manny

Newburger, who is agreeable to Defendant as a mediator. Without this basic information,

however, it would be very difficult for this case to be mediated by February 26, 2021 and

discovery completed by March 1, 2021. If, however, the information that ought to be set out in a

proper demand to Defendant is provided, such deadlines are realistic. Without the needed

information Defendant cannot make an informed business decision about settlement. The

information sought is uniquely within the control of Plaintiff and Defendant respectfully submits

that the information is readily available to Plaintiff and can be provided to Defendant with ease.

Unless Defendant receives such a proper demand setting forth estimates on damages, costs and
             Case 5:18-cv-00911-XR Document 55 Filed 11/19/20 Page 2 of 2




attorney fees, mediation will likely be fruitless and a waste of time and resources. Defendant

wants to cooperate but as the saying goes, it takes two to tango.

       Therefore, Defendant asks the court to assist in this regard and instruct Plaintiff and her

lawyers to provide the basic demand information that is needed for a successful mediation.

Perhaps the court should set a status conference which could be conducted via zoom or by

telephone.

       Otherwise, Defendant will be forced to revoke consent to mediation due to being

stonewalled on having an estimate on damages, costs and attorney fees.

                                                     S/Tom Clarke
                                                     8026 Vantage Dr., Suite 105
                                                     San Antonio, Tx 78230
                                                     210/340-8448
                                                     210-348-7946 fax
                                                     tclarkeatty7@aol.com

                                    Certificate of Conference

        I attempted to resolve the matter of not having a reasonable and specific demand in this
case prior to presenting this to the court for input and guidance. The effort was not successful.

                                                     S/Tom Clarke
